The appellee, Evelyn S. Goggans, sued her husband, W. L. Goggans, for divorce, alleging in her bill that the parties were of full age and bona fide residents of the State of Alabama; that the defendant Goggans is a resident of Butler County, the county in which the bill was filed, and at the time of the separation both parties lived in said county.
As grounds for such divorce, the bill alleges: "After said marriage, the complainant and respondent lived together as husband and wife until on towit: January 24, 1948, at which time, the respondent committed actual violence upon the person of the complainant attended with danger to her life or health, or from his conduct there was reasonable apprehension of such violence, that on towit: the 24th of January, 1948, the respondent struck the complainant and on, towit: January 25, 1948, respondent threatened to beat complainant. Complainant has not lived with *Page 20 
respondent since on towit: January 26, 1948. At the time of said acts of cruelty, the complainant and respondent were living in Greenville, Butler County, Alabama.* * *"
The defendant demurred to the bill challenging the sufficiency of its allegations to warrant relief under the provisions of § 22, Title 34, Code of 1940, which provides that a divorce may be granted in favor of the wife when the husband has committed actual violence on her person attended with danger to life or health or "when from his * * * conduct there is reasonable apprehension of such violence."
The bill was not subject to the objection pointed out in the demurrer. Stephens v. Stephens, 233 Ala. 178, 170 So. 767.
Affirmed.
LIVINGSTON, SIMPSON and STAKELY, JJ., concur.